UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6324


THEODORE THOMAS WAGNER,

                                            Plaintiff - Appellant,

          versus


WILLIAM R. CREWS; UNNAMED POLICE OFFICERS;
CYNTHIA   MCCANTS,  Special   Agent;   MICHAEL
ANDERSON,   Detective;  MAGWOOD,    Detective;
WILLIAM SHEPARDS, Detective; PAUL TITLE,
Detective; MICHAEL RINGLEY, Detective; PAUL
MCMONIGAL,   Detective;  HOWARD,    Detective;
TURNER, Detective; MELERINE, Detective; LARRY
RICE, Detective,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:05-cv-01100-GRA)


Submitted:   July 14, 2006                 Decided:   July 21, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant Pro Se.     Hugh Willcox Buyck,
Darren K. Sanders, BUYCK LAW FIRM, Charleston, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Theodore Thomas Wagner seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

deny Appellees’ motion to dismiss or for summary judgment and

granting the parties additional time to file dispositive motions.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order

Wagner seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -